IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 99-10500
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ABAYONE CHARLES AKOMOLAFE,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:99-CR-59-1-Y
                        --------------------

                         December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges

PER CURIAM:*

     The Federal Public Defender appointed to represent Abayone

Charles Akomolafe has moved for leave to withdraw and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Akomolafe was notified of counsel’s motion and brief,

but he has not filed a response.   Our independent review of the

record and brief shows that there are no nonfrivolous issues for

appeal.   Consequently, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No.
                               -2-

and the APPEAL IS DISMISSED.   See 5th Cir. R. 42.2.